Citation Nr: 1628654	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disability.

2. Entitlement to service connection for heart disease.

3. Entitlement to a disability rating higher than 40 percent for hepatitis C.

4. Entitlement to a disability rating higher than 10 percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that rating decision, the RO denied service connection for bipolar disorder and coronary artery disease. The RO continued a 40 percent disability rating for hepatitis C and a 10 percent disability rating for right ankle disability.

In September 2013, the Veteran wrote that he was withdrawing his appeal for a rating higher than 40 percent for hepatitis C.

In February 2016, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The claims file contains a transcript of that hearing.

The issue of an increased disability rating for right ankle disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Traumatic events during service caused the development of the Veteran's psychiatric disability including bipolar disorder and PTSD.

2. The Veteran's  heart disease, diagnosed by 2010, did not become manifest during service or within one year of service separation, and is not otherwise attributable to his service in Korea in 1974 and 1975.

3. In September 2013, prior to promulgation of a decision on the appeal, the Veteran wrote that he wished to withdraw his appeal for an increased disability rating for hepatitis C.


CONCLUSIONS OF LAW

1. The Veteran's psychiatric disability including bipolar disorder and PTSD was incurred as a result of events during service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The Veteran's heart disease was not incurred in service, and may not be presumed to be service connected based on onset soon after service or claimed service exposure to herbicides. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for withdrawal by the Veteran of a substantive appeal for an increased disability rating for hepatitis C have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in a January 2012 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection and increased disability ratings. The letter also addressed how VA assigns effective dates.

In the February 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The claims file contains service medical records, post-service medical records, VA examination reports, and a transcript of the 2016 Board hearing. The assembled evidence is sufficient to reach a decision on the issues that the Board is deciding at this time.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Psychiatric Disability

The Veteran essentially contends that he has current psychiatric disability that began during service, was aggravated in service, or is attributable to experiences and events during service. He reports that he had traumatic experiences during service. He indicates that he had psychiatric symptoms during and after service. He contends that, if any psychiatric disability existed before he entered service, it worsened during service. Clinicians have included bipolar disorder and posttraumatic stress disorder (PTSD) as diagnoses for his disorders.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. There is no indication that the Veteran has ever had a psychosis; so there is no basis to presume service connection for a psychosis in his case.

PTSD is a mental disorder that develops as a result of traumatic experience. Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2). No further development or corroborative evidence is required, provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service. Id.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). That provision is known as the presumption of soundness.

When there is a preexisting injury or disease, it will be considered to have been aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). In Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), the Court explained that, when no preexisting condition is noted upon entry into service, the burden falls on VA to rebut the presumption of soundness, which requires both clear and unmistakable evidence that an injury or disease existed before service and clear and unmistakable evidence that an injury or disease was not aggravated by service. The Court went on to state that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness." Horn at 235. In such cases, the Court explained, the burden is on VA to establish by clear and unmistakable evidence that the disability did not increase in severity during service, or to establish by clear and unmistakable evidence that any increase in severity during service was due to the natural progress of the disease. See Horn at 235.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On medical examination of the Veteran in November 1973 for entrance into service, the examiner checked "normal" for his psychiatric condition. The Veteran did not report any history of mental or emotional problems. His service records show that he was trained as and served as a radar operator. In June 1974, he was treated for hand injuries after a fight in the barracks. He served as a radar operator in Korea from September 1974 to October 1975. His service records are silent as to any altercation during his service in Korea. During service, he was counselled and subjected to disciplinary actions on several occasions. On one occasion in February 1976, he received counselling for family problems. In June 1976, it was recommended that he be discharged due to problems with his attitude, conduct, and performance. He was described as apathetic, agitated, and nearly insubordinate. Service personnel and medical records reflect that he was treated for superficial stab wounds after an altercation in July 1976, in Texas. In a medical history completed in July 1976, he checked "yes" for history of frequent trouble sleeping, depression or excessive worry, and nervous trouble. He related having family problems. On the report of a July 1976 examination for separation from service, the examiner checked "normal" for his psychiatric condition.

In private medical treatment in December 2004, the Veteran reported a past diagnosis of bipolar disorder.

The claims file contains records of VA mental health treatment of the Veteran in 2011 through 2016. Clinicians have indicated that he has bipolar disorder, PTSD, recurrent depressive disorder, anger problems, and a history of substance abuse. Psychologist M. A. H., Ph. D., is one of the mental health clinicians who has treated him.

In August 2013, Dr. H. evaluated the Veteran. The Veteran reported that while he was six to eleven years old he had an abusive stepfather. He indicated that he received psychological counseling around that time. He stated that during service he was a radar operator in the demilitarized zone (DMZ) in Korea. He reported that during his Korea service he was attacked by six South Koreans. He stated that he heard about other soldiers getting attacked and in some cases killed. He related that during service he became aggressive.

Dr. H. found that the Veteran had PTSD and bipolar disorder. He noted that the Veteran had experienced trauma and depression during childhood, but found that the depression largely resolved before he entered military service. He concluded that the Veteran had been exposed to stressor events during service. He expressed the opinion that stressor events during the Veteran's service markedly exacerbated his pre-existing PTSD, and exacerbated or brought about his bipolar disorder. He opined that both the Veteran's PTSD and his bipolar disorder are directly related to his service.

In September 2013, Dr. H. completed a VA mental disorders questionnaire. Dr. H. found that the Veteran had PTSD with origins in childhood and in military service, and bipolar disorder with origin in military service. He stated that there is tremendous overlap in the symptoms of the Veteran's PTSD and bipolar disorder, such that it is not possible to differentiate which symptoms are due to which disorder.

On VA examination in June 2014, the Veteran reported having an abusive stepfather before service. He related that during service he was attacked and fairly seriously beaten up by six South Koreans. He reported that during service in the DMZ in Korea he heard about the deaths of other soldiers, and he felt fearful, particularly when serving for prolonged periods alone with a Korean serviceman.

The examining VA psychologist reported having reviewed the Veteran's claims file. The examiner stated that the Veteran had diagnoses of PTSD and bipolar disorder. The examiner indicated that there is tremendous overlap between the symptoms of his PTSD and bipolar disorder, such that it is not possible to differentiate which symptoms are attributable to each diagnosis. The examiner found that the Veteran's PTSD stressors during service were related to his fear of hostile military or terrorist activity, and were adequate to meet the criteria for a stressor supporting a diagnosis of PTSD. The examiner expressed the opinion that it is at least as likely as not that the Veteran's PTSD was incurred in service or caused by stressors during service. The examiner found that from the history it appeared that the Veteran's childhood anxiety and PTSD symptoms resolved in adolescence, before he entered service. The examiner opined that the Veteran's present, post-service PTSD is largely related to his fear, during service in Korea, of hostile military or terrorist activity.

In the February 2016 Board hearing, the Veteran reported that during service his service in the DMZ in Korea, there was danger of attacks and fights. He stated he was in conflicts and fights with Korean locals and with fellow servicemen. He reported witnessing servicemen sexually assault another serviceman. He indicated that during service he saw a psychiatrist on one occasion, after men in his barracks related that he talked and thrashed in his sleep he talked. He reported that after service he had mental health treatment. He noted that Dr. H. expressed support for a connection between his experiences in service and his current PTSD and bipolar disorder. 

There is evidence that the Veteran had some mental health problems and treatment during childhood. No psychiatric disorder was noted when he was examined for entrance into service, however, so he is presumed to have been in sound psychiatric condition when he entered service. There is not clear and unmistakable evidence that he had a psychiatric disorder when he entered service or that any preexisting psychiatric disorder was not aggravated in service. Therefore, the presumption of soundness is not rebutted.

The Veteran did not report any history of mental or emotional problems when he entered service, and he did report a history of such problems toward the end of his service. Service records reflect that some officers found him to be agitated and to have problems with motivation. There is indication that he had one mental health counseling session during service. On separation examination, no mental disorder was found. The information from the time of service suggests some problems, but does not present a clear picture as to whether symptoms of mental illness were present during service.

The Veteran has current psychiatric disorders, including bipolar disorder and PTSD, as diagnosed by mental health clinicians. Dr. H., who has treated the Veteran and has related his PTSD and bipolar disorder to events during service. A VA psychologist who examined the Veteran in 2014 related his current PTSD to his experiences in service. The Veteran's reported fear of hostile action from Koreans is at least plausibly consistent with his duties as a radar operator in the DMZ. The evidence thus at least equivocally supports a causal connection between his experiences during service and his current bipolar disorder and PTSD. The Board therefore grants service connection for his psychiatric disability.

Heart Disease

The Veteran contends that he has heart disease that is attributable to exposure to herbicides during his service in Korea. His VA treatment records reflect that he has coronary artery disease (CAD). In treatment in October 2011, he reported a history of stent placement in January 2010 to address his CAD. He does not contend, and the assembled evidence does not suggest, that his heart disease became manifest during his service. His service medical records do not reflect any complaints or findings of heart problems. On the report of a July 1976 examination for separation from service, the examiner checked "normal" for the condition of his heart.

Cardiovascular-renal disease is among the chronic diseases for which service connection may be presumed if the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. The Veteran has not suggested that his heart disease became manifest within a year following his separation from service. He has not reported having had any medical treatment during that year, and the claims file does not contain medical records from that year.

Service connection for certain diseases, including ischemic heart disease, is presumed if a veteran was exposed during service to certain herbicides, include Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e). Ischemic heart disease includes CAD. 38 C.F.R. § 3.309(e).

Exposure to an herbicide agent in service is presumed for veterans with service in certain locations and time periods. 38 C.F.R. § 3.307(a)(6). A veteran who served on active duty between April 1, 1968, and August 31, 1971, in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iv).

The Veteran's service records show that his service in Korea was from September 1974 to October 1975. As his service was not during the presumptive period, he is not presumed to have been exposed to an herbicide agent. Service connection for his heart disease based on herbicide exposure requires direct evidence of service exposure to an herbicide agent.

The Veteran contends that, although his service in Korea was after the presumptive period, herbicides and dioxin lingered in the area where he served, and he was exposed to herbicides during that service. In written statements, and in his 2016 Board hearing, he reported that he served in the DMZ in Korea, and that during that service he swam in local waters. He asserted that herbicides and chemical residuals of herbicides linger in the environment, including bodies of water, after they are applied.

The effects of herbicides on human health and the duration of those effects are questions addressed by science. The Veteran has not provided any medical, scientific, or other information to support his contention that, several years after herbicides were applied in the DMZ, herbicides or their components remained in bodies of water bodies in concentrations sufficient to lead to disease in persons exposed to the water. His contention, by itself, does not persuade the Board that it is at least as likely as not that he was exposed in Korea to herbicide residuals in amounts sufficient to contribute significantly to causing his post-service CAD. As his CAD did not manifest in service or the year after service, and there is insufficient evidence that any herbicide exposure in service caused his CAD, the Board denies service connection for his CAD.

Hepatitis C

The Veteran was treated during service for hepatitis. Service connection has been established for hepatitis C, and he appealed the rating assigned for that disease. In September 2013, he wrote that he was withdrawing his appeal for a rating higher than 40 percent for hepatitis C. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Thus, on the issue of an increased rating for hepatitis C the appeal of that issue is withdrawn, and there is no remaining allegation of error of fact or law for appellate consideration. The Board accordingly does not have jurisdiction over the appeal as to that issue, and the appeal as to that issue is dismissed.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for acquired psychiatric disability is granted.

Entitlement to service connection for heart disease is denied.

The appeal for an increased disability rating for hepatitis C is dismissed.


REMAND

The Veteran sustained a fracture of his right ankle during service. He contends that his right ankle disability produces impairment that warrants a disability rating higher than the existing 10 percent rating. The most recent VA medical examination of that ankle was in February 2012. In his February 2016 Board hearing, he reported that his ankle disability had worsened since that examination. He stated that the ankle was unstable. He reported that he had to wear a brace to keep the ankle from rolling and causing additional or exacerbated injury. He indicated that the ankle disability made it necessary for him to wear a brace and use a cane when walking. He reported that the ankle disability limits the length of time he can stand. As there is evidence that the ankle disability has worsened since the last VA examination, the Board is remanding the issue for a new examination to obtain information as to the current effects of the disability. The Veteran has indicated that he receives medical treatment at a VA facility. The claims file contains records of treatment of the Veteran at the Aleda E. Lutz VA Medical Center (VAMC) in Saginaw, Michigan; but it is not clear whether the records in the claims file are complete. On remand, complete treatment records from 2011 forward, the period for which the rating is appealed, should be obtained.



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1. Obtain records of all outpatient and inpatient treatment of the Veteran from January 2011 through the present at the Aleda E. Lutz VAMC in Saginaw, Michigan. Associate those records with his claims file.

2. Schedule the Veteran for a VA medical examination to determine the current severity and effects of his right ankle disability. Provide his claims file to the examiner for review. Ask the examiner to report findings on the ranges of motion of the ankle, including any pain on motion, and on any instability or rolling of the ankle. Ask the examiner to note whether any brace, cane, or other support is needed for standing or walking. Ask the examiner to report the existence and extent of any limitations on standing or walking due to the right ankle disability.

3. Thereafter, review the expanded record and reconsider the remanded issue. If that issue remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


